DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 05/23/2022.
Claims  1, 8, 10, 11, and 16 have been amended.
Claims   2 - 7, 9, 12 - 15, and 17 - 20  are original.
Claims 1 - 20  are pending and have been examined.
THIS ACTION IS MADE FINAL.

Response to Arguments
The prior 35 USC 112(b) rejection as to claims 2, 7, 11, and 17 is maintained. Notwithstanding Applicant's arguments, the fact that so called ISO standards are revised (approximately every five years) is quite easily ascertained, and makes the applicable claims indefinite. This claim set, if granted, would therefore pose a potential question regarding the applicable ISO standards to apply: when the patent was granted, or, perhaps fifteen years later when potential patent litigation might occur.  Examiner suggests that some reference to "at this time" or other be included in the applicable claims when mentioning any particular ISO standard. 
With regard to the limitations of claims  1 -  20, Applicant argues that the claims as amended are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 7 - 11. Examiner respectfully disagrees.  The subject claims noted were analyzed using the 2019 PEG guidelines and are still considered ineligible under U.S.C. The subject claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories; Part 2A-Prong1 of the test is trying to evaluate if the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG);  Part 2A-Prong 2 is to evaluate whether the subject claims recite additional elements that integrate the exception into a practical application, and, lastly, Part 2B checks whether the amount to significantly more than the abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the amended claim set will follow below.
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, nor do they provide meaningful limitations beyond generally linking the use of an abstract idea to a particular (here, unnamed) technological environment. Accordingly, the claim(s) recite an abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the specifics of the claims follows below.
Applicant argues that the claims are not directed to an abstract idea. Remarks 9. Examiner in the prior office action mentioned that the claims set forth the abstract idea of:
conducting a commercial transaction involving transfers between accounts.
Applicant cites long portions of the claims which it apparently infers suggest that said claims are not indicative of the above cited abstract idea. There is nothing in these citations which even remotely suggest an improvement to computer technology. Remarks 10 - 11. The case of Core Wireless is  not on point. There, a specific improvement to computer technology occurred, namely, one involving user interfaces, not here relevant.
Applicant next argues so called Example 42 of the USPTO's Subject Matter Eligibility examples. Remarks 12.  That argument centered on the applicant's use of varying "formats" some of which were not otherwise necessarily compatible between (for example) money sender and money receiver. Here, while differing  "formats" are on occasion mentioned in the specification, they are not in the least claimed, so it is somewhat unclear how Example 42 thus applies to these claims. Moreover, dfferent computer senders and receivers of funds have a multitude of varying standards to deal with relative to their devices, etc.,  and any application must of necessity convert between the odd formats to even work. Applicant's argument would require that any differing format between a computer sender and receiver of funds would automatically not be deserving of a 35 USC 101 Alice type rejection. Put differently, Applicant would have it that its claims cover all existing transfers between devices and entities so long as sender and receiver operated under different standards. Examiner respectfully disagrees with this overreaching position.
Applicant argues that the claims were not considered individually and as an ordered combination. Remarks 13. If they were, Applicant argues, that examiner would see that what the claims are doing is not well understood, routine, etc., Remarks 13. Applicant further cites the MPEP and  BASCOM for this position. All the claims seem to be doing however is accounting for the fairly high probability that system A and B might have incompatible system standards which need to be attended to before a transfer can take place. 
Applicant arguments pursuant to 35 USC 102 are moot, as Applicant's arguments and amendments have caused examiner to use a different combination of citations when analyzing the claims as amended, and said claims are now analyzed per 35 USC 103. Full particulars of the 35 USC 103 analysis using different reference combinations will follow. 
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior Office Action of 02/22/2022, and also respecting the pending amended claim set of 05/23/2022 as seen below.
Examiner recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347.



 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a method, independent claim 10 is directed to a system, and independent claim 16 is directed to a non-transitory computer-readable storage medium, all of which are statutory categories of invention pursuant to 35 USC 101).  (Step 1: YES, the independent claims all fall within a statutory category).). 
Independent method claim 1 (and system claim 10, and CRM claim 16) recites:
receiving user(s) account data; compiling a pre-authorization message(s) under a consistent standard including an identifier of a first user account; transmitting the pre-authorization message(s) relative to a first user account; utilizing different standards for the massages; translate a message into a transfer instruction; the transfer instruction consistent with a second message standard different than the first message standard, the transfer instruction including the identifier of the first user account and an identifier of the second user account; and transmitting the instruction(s) consistent with the second message standard associated with the second user account.    
Several dependent claims further refine the abstract idea of claim 1 (10,16):
wherein the first message standard includes a known standard; and wherein the instruction includes an instruction to transfer funds from the first user account to the second user account. (claim 2);  compiling and transmitting a subsequent message specific to the instruction consistent with the first message standard (claim 3); transmitting the pre-authorization message (claim 4); transmitting a subsequent message specific to the instruction to the first institution. (claim 5);  transmitting an auxiliary message, for the instruction, to the first institution, including data specific to the instruction, included in the transfer instruction, but omitted from the pre-authorization message and the subsequent message. (claim 6);  the first and second messages include a known format (claim 7); the transfer instruction includes an amount and at least one of a phone number and/or an email address associated with the second user associated with the second account. (claim 8); wherein the instruction is received via on an interface (claim 9); wherein the computing device includes a Base24 computing device; and wherein the first standard includes the ISO 8583 standard (claim 11); transmit an authorization message a first institution in response to an acknowledgement of the transfer instruction (claim 12); transmit an auxiliary message to the acknowledgement of the transfer instruction (claim 13); expose a fund transfer graphically (claim 14);  wherein the instruction to transfer funds from the first account to the second account is for a push transfer of the funds (claim 15);  wherein the first message may include certain standards (claim 17);   compile and transmit to the first institution an authorization message specific to the instruction to transfer funds associated with the first user and specific to the first user account, consistent with the first message standard; and transmit an auxiliary message, for said instruction, to the first institution apart from the authorization message, the auxiliary message including data specific to the instruction and included in the transfer instruction, but omitted from the pre-authorization message and the authorization message (claim 18); wherein the executable instructions, when executed by the at least one processor to translate the pre- authorization message and/or the instruction into a transfer instruction, cause the at least one processor to map data elements from the pre-authorization message and/or the instruction to the transfer instruction (claim 19); wherein the executable instructions are made graphical in nature (claim 20).
Note that the recent amendments to the claims do not alter this 35 USC 101 analysis.
The claim(s) thus recite the abstract idea of:
conducting a commercial transaction involving transfers between accounts.
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental principal or practice and/or a commercial interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea. They otherwise attempt to use a computer as a tool to perform the abstract idea. The computer-implemented method, network, system, computing device, real time payment network, and API(s) additional limitations of the claims are simply being applied as tools as against the abstract idea. The said computing device and API's are at best described generically and neither improve their related processes.
The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. 
The dependent claims as above lack any elements, whether computer related (as above, including the computer-implemented method, network, system, computing device, real time payment network, and API(s)) or not, which are sufficient to amount to significantly more than the above stated abstract idea(s), either separately or as an ordered combination.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).
Claims 1 - 20  are not patent-eligible pursuant to 35 USC 101.  

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
               obviousness or nonobviousness.



Claims 1 - 20 are rejected under 35 USC 103 as being unpatentable over Unser (US20170116605A1) in view of Gordon (US10535064B2). 


Regarding claims 1, 10, and 16:
Unser discloses:
a network including a computing device and a gateway coupled to the computing device, ("At an intermediate node in a payment card processing network, clearing records are obtained for payment card transactions with a merchant which sells eligible wares and ineligible wares. Said clearing records specify, for each of said transactions, a total transaction amount and information representative of an amount associated with said eligible wares. At least a portion of said clearing records are stored in a first database accessible to said intermediate node in said payment card processing network, by transaction. Said first database is queried on payment card account number and, for said payment card account number, at least said information representative of an amount associated with said eligible wares is collected. Said collected information representative of an amount associated with said eligible wares is made available to at least one interested party.", [ABSTRACT]);
wherein the computing device of the network is configured to: compile a pre-authorization message indicative of an instruction to transfer funds from a first account to a second account, ("One or more instances employ a clearing and settlement system 2074. In clearing, via global file transfer 2059, acquirers submit clearing files in an appropriate message format (in a non-limiting example, Integrated Product Messages (IPM) format). The files contain, from the acquirers' perspective, what they believe they should be paid for. In one or more instances, the authorization does not actually move any money; the authorization only validates that the cardholder is a valid cardholder recognized by the bank, which will honor payment to the merchant for the goods or services. For example, in a typical restaurant visit, the card is swiped for the receipt amount but then a tip is added. The clearing message will have the actual food amount plus the tip. In one or more instances, the clearing does not actually move the money; it merely resolves the actual amounts. The settlement system actually initiates movement of the money. Furthermore in this regard, the settlement system actually tells the banks how much money to move but does not actually move the money.", [065]) and ("The computers can be programmed, for example, in compiled, interpreted, object-oriented, assembly, and/or machine languages, for example, one or more of C, C++, Java, Visual Basic, COBOL, Assembler, Structured Query Language (SQL), and the like", [0136]) and ("In one or more embodiments, the data is compiled and stored in a database accessible by a delivery system.", [077]), and preauthorization message regarding a proposed transfer may be compiled;
transmit the pre-authorization message to the first institution; ("One or more instances employ a clearing and settlement system 2074. In clearing, via global file transfer 2059, acquirers submit clearing files in an appropriate message format (in a non-limiting example, Integrated Product Messages (IPM) format). The files contain, from the acquirers' perspective, what they believe they should be paid for. In one or more instances, the authorization does not actually move any money; the authorization only validates that the cardholder is a valid cardholder recognized by the bank, which will honor payment to the merchant for the goods or services. For example, in a typical restaurant visit, the card is swiped for the receipt amount but then a tip is added. The clearing message will have the actual food amount plus the tip. In one or more instances, the clearing does not actually move the money; it merely resolves the actual amounts. The settlement system actually initiates movement of the money. Furthermore in this regard, the settlement system actually tells the banks how much money to move but does not actually move the money.", [065]) a preauthorization message regarding a proposed transfer may sent to the first institution;
and wherein the gateway of the network is configured to: translate the pre-authorization message into a transfer instruction specific to a second message standard different than the first message standard , the transfer instruction including the identifier of the first account and the identifier of the second account, and; Examiner utilizes Broadest Reasonable Interpretation  (BRI) of claim terms to interpret  the above limitation to include in its meaning that the so called above "second" standard may be an ISO 8583 standard,  that said   .   .   ("The format that the transaction is in when the card is swiped at the merchant 2004 may differ from the format that the transaction is in when actually received by the payment card network operator. The acquirer may convert the transaction into the ISO 8583 format or into a format that is a specific implementation of the ISO 8583 format (e.g., the MASTERCARD CIS (customer interface specification) format. The authorization request message can be an ISO 8583 message type identifier (MTI) 0100 message, for example, sent over the communications interface 2016 between the merchant 2004 and the acquirer 2006.", [045]);
Unser does not expressly disclose, but Gordon teaches:
a network including a computing device and a gateway coupled to the computing device, ("In one disclosed embodiment , a first method is disclosed for processing financial transactions at a payment network.", [col. 2: 30 - 31]), and see [ABSTRACT]) and ("In some embodiments , receiver processor may be implemented as a payment gateway or Electronic Funds Transfer network programmed to forward financial services transactions to receiver", [col. 11: 48 - 52]) and  ("The method comprises receiving from a user device a request to associate a financial institution account with an originator account.", [col. 2: 53 - 55]);
the network coupled to a first institution and a real time payment network; ("The method comprises receiving , from an originator device , mation inclu for example , a card number , expiration a transaction request associated with an initiating user and a date , and cardholder name . Card numbers are typically financial institution account.", [col. 2: 32 - 34]);
the instruction including an identifier of the second account,  ("Initiating user 101 may request that a particular amount of money be deposited in the referenced account or made available via another disbursement method to a second user . Initiating user 101 may give details of the destination account to originator 102 , such as an RTN and account number , a username or address associated with the second user", [col. 8 : 62 - 67]); 
the pre-authorization message consistent with a first message standard and including an identifier of the first account; ("The transaction request comprises information associated with an identification of the initiating user or the financial institution account . The method further comprises determining an account identifier for the account based on the identification , and transmitting , over a network , a financial services transaction comprising the account identifier associated with the account to a financial institution associate with the account .", [col.  2: 34 - 41]);
identify the real time payment network based on the identifier of the second account; ("Initiating user 101 may request that a particular amount of money be deposited in the referenced account or made available via another disbursement method to a second user . Initiating user 101 may give details of the destination account to originator 102 , such as an RTN and account number , a username or address associated with the second user", [col. 8 : 62 - 67]); 
transmit the transfer instruction to the real time payment network, thereby permitting delivery of the transfer instruction consistent with the second message standard to a second institution identified in the transfer instruction and associated with the real time payment network. (", then process 300 may continue to step 305 , in which payment network 105 forwards the financial transaction request to an Electronic Funds Transfer ( EFT ) or other payment network for forwarding to the ultimate destination ( e.g. , receiver 107 ) .However , if in step 304 payment network 105 determines that the RTA in the financial transaction request includes the indicator value , process 300 continues to step 306 .", [col 15 : 12 - 20]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Unser to incorporate the teachings of Gordon because the system set forth in Unser would increase its efficiency by expressly noting the specific identifying factors associated with the first and second accounts as done in Gordon.("Rather , AATs include identifying information such as a username , personally - identifying information ( e.g. , a social security number , a name , an address , an email address , a phone number , a login ID ) , a substitute account number ( e.g. , a number that resembles a valid account number but is not the actual account for the account )", [col. 7: 65 - 67 - col. 8: 1 - 4]).
Regarding claim 2:
The combination of Unser and Gordon disclose the limitations of claim 1:
Unser further teaches:
wherein the first message standard includes an ISO 8583 standard; and wherein the instruction includes an instruction to transfer funds from the first user account to the second user account.  ("The clearing records can be obtained, for example, by clearing and settlement system 2074 over network 2008 via global file transfer 2059.", [0109]) and ("The acquirer may convert the transaction into the ISO 8583 format or into a format that is a specific implementation of the ISO 8583 format (e.g., the MASTERCARD CIS (customer interface specification) format. The authorization request message can be an ISO 8583 message type identifier (MTI) 0100 message, for example, sent over the communications interface 2016 between the merchant 2004 and the acquirer 2006.", [045]) and ("For example, during authorization, responsive to receiving an authorization request, the payment network operator checks the database to determine that the customer is enrolled, and transfers an indicator back to the merchant. The merchant then sends the information during the clearing process. In one or more embodiments, the auth request is not modified but the auth request response is modified with an indicator that the customer is enrolled and has consented to sharing data; the data is then shared in the clearing operation.", [0106]).
Regarding claim 3:
The combination of Unser and Gordon disclose the limitations of claim 2:
Unser further teaches:
compiling and transmitting a subsequent message specific to the instruction to the first institution, the subsequent message consistent with the first message standard. ("For example, during authorization, responsive to receiving an authorization request, the payment network operator checks the database to determine that the customer is enrolled, and transfers an indicator back to the merchant. The merchant then sends the information during the clearing process. In one or more embodiments, the auth request is not modified but the auth request response is modified with an indicator that the customer is enrolled and has consented to sharing data; the data is then shared in the clearing operation.", [035]).  
Regarding claim 4:
The combination of Unser and Gordon disclose the limitations of claim 1:
Unser further teaches:
transmitting the pre- authorization message to the first institution includes transmitting the pre-authorization message, via a Base24 computing device, to the first institution.  Examiner utilizes Broadest Reasonable Interpretation  (BRI) of claim terms to interpret  the above limitation to include in its meaning that the so called "Base24 computing device" is equivalent to any computer device capable of successful transaction transfers as set forth herein on a payment network  ("Furthermore, an appropriately configured mobile device (e.g., “smart” cellular telephone handset, tablet, personal digital assistant (PDA), and the like) can be used to carry out contactless payments in some instances; for example, via near field communications (NFC), wherein the appropriately configured mobile device acts like a contactless card 112 (or, with an electronic wallet present, like multiple such cards).", [017]).
Regarding claim 5:
The combination of Unser and Gordon disclose the limitations of claim 4:
Unser further teaches:
compiling and transmitting a subsequent message specific to the instruction to the first institution via the Base24 computing device, the subsequent message consistent with the first message standard. ("In some instances, messages are next routed to a central site 2009 for performance of enhanced services. On the other hand, if no special services are required, the message may be routed directly to the issuer PNIP 2024 as seen at 2026. [050])
Regarding claim 6:
The combination of Unser and Gordon disclose the limitations of claim 5:
Unser further teaches:
transmitting an auxiliary message, for the instruction, to the first institution, apart from the Base24 computing device; and wherein the auxiliary message includes data specific to the instruction, included in the transfer instruction, but omitted from the pre-authorization message and the subsequent message. ("For example, during authorization, responsive to receiving an authorization request, the payment network operator checks the database to determine that the customer is enrolled, and transfers an indicator back to the merchant. The merchant then sends the information during the clearing process. In one or more embodiments, the auth request is not modified but the auth request response is modified with an indicator that the customer is enrolled and has consented to sharing data; the data is then shared in the clearing operation.", [035]) and  ("Aspects of the disclosure contemplate the method(s) described herein performed by one or more entities herein, as well as facilitating of one or more method steps by the same or different entities. As used herein, “facilitating” an action includes performing the action, making the action easier, helping to carry the action out, or causing the action to be performed. Thus, by way of example and not limitation, instructions executing on one processor might facilitate an action carried out by instructions executing on a remote processor, by sending appropriate data or commands to cause or aid the action to be performed. For the avoidance of doubt, where an actor facilitates an action by other than performing the action, the action is nevertheless performed by some entity or combination of entities.", [005]).
Regarding claim 7:
The combination of Unser and Gordon disclose the limitations of claim 1:
Unser further teaches:
wherein the first message standard includes an ISO 8583 standard; wherein the second message standard includes an ISO 20022 standard; and wherein translating the pre-authorization message and/or the instruction into the transfer instruction includes mapping data elements from the pre-authorization message and/or the instruction to the transfer instruction. ("In some instances, messaging and the like may be in accordance with the International Organization for Standardization (ISO) Specification 8583 Financial transaction card originated messages—Interchange message specifications and/or the ISO 20022 or UNIFI Standard for Financial Services Messaging, also incorporated herein by reference in its entirety for all purposes. In one or more embodiments, some messages may be in accordance with NACHA Automated Clearing House (ACH) rules and regulations.", [0136]).
Regarding claim 8:
The combination of Unser and Gordon disclose the limitations of claim 1:
Unser further teaches:
wherein the transfer instruction includes an amount and at least one of a phone number and/or an email address associated with the second user associated with the second user account.  ("He or she wants his or her accountant to receive an email that details his or her FSA-eligible expenditures on a monthly basis.", [083]) and ("Still referring to FIG. 2, and with reference also now to FIGS. 3 and 4, by way of review and provision of additional detail, a consumer 2002 effectively presents his or her card 150 or other payment device (e.g., presents suitably configured “smart” phone or uses an e-wallet) to the terminal 126 of a merchant 2004.", [043]).

Regarding claim 9:
The combination of Unser and Gordon disclose the limitations of claim 8:
Unser further teaches:
wherein the instruction is received via an application programming interface (API) exposed by the network.  ("The payment card network operator, who provides the HSA/FSA itemization program, also works with the issuer to create an API that the issuer can use to add website features that enable the issuer's cardholders to retrieve HSA/FSA summary reports. In one or more embodiments, the acquirer also works with the merchant, network, and/or issuer; for example, to set up communications with the merchant based on member parameter system extracts, as described elsewhere herein.", [078]).
Regarding claim 11:
The combination of Unser and Gordon disclose the limitations of claim 10:
Unser further teaches:
wherein the computing device includes a Base24 computing device; and wherein the first message standard includes an  ISO 8583 standard. ("In some instances, messaging and the like may be in accordance with the International Organization for Standardization (ISO) Specification 8583 Financial transaction card originated messages—Interchange message specifications and/or the ISO 20022 or UNIFI Standard for Financial Services Messaging, also incorporated herein by reference in its entirety for all purposes. In one or more embodiments, some messages may be in accordance with NACHA Automated Clearing House (ACH) rules and regulations.", [0136]).
Regarding claim 12:
The combination of Unser and Gordon disclose the limitations of claim 10:
Unser further teaches:
wherein the computing device is further configured to transmit an authorization message to the first institution in response to an acknowledgement of the transfer instruction from the real time payment network. ("The individual provides his or her PAN to the merchant's server. The merchant utilizes the PAN to initiate an authorization request, and upon receiving an authorization request response indicating approval, will complete the e-commerce transaction. In exemplary card-not-present recurring payments, an individual provides his or her PAN and related data to a merchant (e.g., via phone or postal mail). The merchant utilizes the PAN to initiate an authorization request, and upon receiving an authorization request response indicating approval, will complete the recurring transaction.", [030]). 
Regarding claim 13:
The combination of Unser and Gordon disclose the limitations of claim 12:
Unser further teaches:
wherein the network is configured to transmit an auxiliary message, apart from the computing device, to the first institution in response to the acknowledgement of the transfer instruction from the real time payment network and apart from the authorization message.  ("For example, during authorization, responsive to receiving an authorization request, the payment network operator checks the database to determine that the customer is enrolled, and transfers an indicator back to the merchant. The merchant then sends the information during the clearing process. In one or more embodiments, the auth request is not modified but the auth request response is modified with an indicator that the customer is enrolled and has consented to sharing data; the data is then shared in the clearing operation.", [0106]).
Regarding claim 14:
The combination of Unser and Gordon disclose the limitations of claim 10:
Unser further teaches:
wherein the network is configured to expose a fund transfer API, and wherein the network is configured to receive the instruction to transfer funds from the first account to the second account via the fund transfer API.  Examiner utilizes Broadest Reasonable Interpretation  (BRI) of claim terms to interpret  the above limitation to include in its meaning that the so called "fund transfer API" includes included any API associated with the transfer ("The clearing records can be obtained, for example, by clearing and settlement system 2074 over network 2008 via global file transfer 2059.", [0109]) and ("Furthermore, it should be noted that any of the methods described herein can include an additional step of providing a system comprising distinct software modules embodied on one or more tangible computer readable storage media. All the modules (or any subset thereof) can be on the same medium, or each can be on a different medium, for example. The modules can include any or all of the components shown in the figures. Referring again to FIGS. 4 and 10, in one or more embodiments, the modules include clearing and settlement system module 2074, one or more database modules 919, a delivery system module to implement delivery system 907, a GUI module to implement UI 921 when UI 921 is implemented as a GUI; a module or modules with code to implement one or more APIs (e.g., 915, 917, or UI 921 when the same is implemented as an API).", [0134]).
Regarding claim 15:
The combination of Unser and Gordon disclose the limitations of claim 14:
Unser further teaches:
wherein the instruction to transfer funds from the first account to the second account is for a push transfer of the funds.  ("One or more embodiments push data out after payment has been made, using a different delivery mechanism, different actions, and at a later time than in the prior art.", [092]).
Regarding claim 17:
The combination of Unser and Gordon disclose the limitations of claim 16:
Unser further teaches:
wherein the first message standard includes an ISO 8583 standard; and wherein the second message standard includes an ISO 20022 standard. ("In some instances, messaging and the like may be in accordance with the International Organization for Standardization (ISO) Specification 8583 Financial transaction card originated messages—Interchange message specifications and/or the ISO 20022 or UNIFI Standard for Financial Services Messaging, also incorporated herein by reference in its entirety for all purposes. In one or more embodiments, some messages may be in accordance with NACHA Automated Clearing House (ACH) rules and regulations.", [0136]).
Regarding claim 18:
The combination of Unser and Gordon disclose the limitations of claim 16:
Unser further teaches:
wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to, in response to an acknowledgement of the transfer instruction from the real time payment network: compile and transmit to the first institution an authorization message specific to the instruction to transfer funds associated with the first user and specific to the first user account, consistent with the first message standard; and transmit an auxiliary message, for said instruction, to the first institution apart from the authorization message, the auxiliary message including data specific to the instruction and included in the transfer instruction, but omitted from the pre-authorization message and the authorization message. ("For example, during authorization, responsive to receiving an authorization request, the payment network operator checks the database to determine that the customer is enrolled, and transfers an indicator back to the merchant. The merchant then sends the information during the clearing process. In one or more embodiments, the auth request is not modified but the auth request response is modified with an indicator that the customer is enrolled and has consented to sharing data; the data is then shared in the clearing operation.", [035]) and ("For example, during authorization, responsive to receiving an authorization request, the payment network operator checks the database to determine that the customer is enrolled, and transfers an indicator back to the merchant. The merchant then sends the information during the clearing process. In one or more embodiments, the auth request is not modified but the auth request response is modified with an indicator that the customer is enrolled and has consented to sharing data; the data is then shared in the clearing operation.", [0106]).
Regarding claim 19:
The combination of Unser and Gordon disclose the limitations of claim 16:
Unser further teaches:
wherein the executable instructions, when executed by the at least one processor to translate the pre- authorization message and/or the instruction into a transfer instruction, cause the at least one processor to map data elements from the pre-authorization message and/or the instruction to the transfer instruction.  ("For example, in some instances, organizations have purchasing or procurement card accounts to which a payment card account number is assigned, used for making purchases for the organization, but there is no corresponding physical card. In other instances, “virtual” account numbers are employed; this is also known as PAN mapping. The PAN mapping process involves taking the original Primary Account Number (PAN)(which may or may not be associated with a physical card) and issuing a pseudo-PAN (or virtual card number) in its place. Commercially available PAN-mapping solutions include those available from Orbiscom Ltd., Block 1, Blackrock Business Park, Carysfort Avenue, Blackrock, Co. Dublin, Ireland (now part of MasterCard International Incorporated of Purchase, N.Y., USA); by way of example and not limitation, techniques of U.S. Pat. No. 6,636,833 (expressly incorporated herein by reference in its entirety for all purposes) and U.S. Pat. No. 7,136,835 (expressly incorporated herein by reference in its entirety for all purposes) of Flitcroft et al.", [041]).
Regarding claim 20:
The combination of Unser and Gordon disclose the limitations of claim 16:
Unser further teaches::
wherein the executable instructions, when executed by the at least one processor to receive the instruction to transfer funds associated with the first user and specific to the first user account, to receive said instruction via an application programming interface (API).  ("The user interface can be an API to another computer system that acts like a portal, or can be a GUI implemented by serving out hypertext markup language (HTML) from a server to a client's browser, for example.", [093]) and ("Delivery system 907 delivers the pertinent information in database 919 to appropriate parties, via, for example, an enterprise e-mail program 909, a component 911 that prepares statements, an interface 913 to accounting software, a website 915 (e.g., providing the GUI discussed just above or a different GUI), or an API 917 that allows issuer 2010 to provide the account number and then returns the corresponding eligible amount data to the issuer 2010, for communication to the cardholder 2002 via the issuer's web site or the like.", [094]).




Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner considered the following references although they were not expressly used in this analysis. See Form 982 attached hereto.
Kelly (US20180122002A1) - A method for modification of loan terms based on transaction account activity includes: storing an account profile, the profile including loan terms associated with a loan, a primary account number, and transaction values related to payment transactions funded by a related transaction account; receiving a transaction message for a payment transaction including the primary account number and additional transaction data; verifying exceeding of a usage threshold based on a combination of the transaction values stored in the account profile and the additional transaction data; and modifying the loan terms based on a result of the verification.
Sagitha (US20160321634A1) - A method for processing a transaction with installment checks include: receiving a first transaction message from an acquiring institution, the first transaction message including a primary account number, an installment indicator, and transaction data; determining eligibility for payment via installment based on a comparison of the transaction data to eligibility rules associated with the primary account number; transmitting the first transaction message to a financial institution associated with the primary account number; receiving a second transaction message from the financial institution, the second transaction message including a response code indicative of approval and an eligibility indicator indicating eligibility for payment via installment; and transmitting the second transaction message to the acquiring institution for display to a consumer involved in the related payment transaction on a point of sale system.
Mital (US20190188710A1) - A method for transaction initiation with a bypass of merchant systems includes: storing a consumer public key and a blockchain comprised of a plurality of blocks, each block being comprised of a block header and data values, each block header including a block timestamp, and each data value including a unique transaction identifier; receiving a data message originating from a merchant system including a specific transaction identifier, a transaction timestamp, and transaction data; identifying a specific data value in a specific block that includes the specific transaction identifier; verifying that the block timestamp in the specific block is within a predetermined period of time of the transaction timestamp; identifying payment credentials associated with a user transaction account corresponding to the specific data value; and initiating a payment transaction between the merchant system and the transaction account using the identified payment credentials and transaction data.
Garg (US20210012341A1) - A method for establishing account controls for a transaction account through specially configured personal identification numbers includes: storing, in an account profile, an account identifier, standard personal identification number (PIN), and blocking PIN; receiving a first authorization request for a first payment transaction including the account identifier, a merchant identifier, and the blocking PIN; inserting the merchant identifier into the account profile; receiving a second authorization request for a second payment transaction including the account identifier and the merchant identifier; and transmitting an authorization response in response to the second authorization request.
Dayal  (US20190228414A1) - A method for processing shared payments for a transaction includes: receiving an authorization request for a payment transaction formatted according to one or more standards and including a first data element configured to store a transaction amount and a second data element configured to store a first set of payment credentials; identifying one or more sets of additional payment credentials; generating a new authorization request for each of the additional payment credentials including a first data element configured to store a separate amount and a second data element configured to store the respective additional payment credentials; transmitting the received authorization request and each generated new authorization request for processing; receiving an authorization response for the received authorization request and each generated new authorization request, each response including a response code indicating approval or denial; and transmitting the authorization response received for the received authorization request.
Wodaru (US20180068284A1) - A method for automatic generation and usage of a controlled payment number includes: storing at least an account identifier; receiving web page data originating from a first computing system, the data including a form having a plurality of input fields including a primary account number field and additional web page code; receiving an instruction for generation of a controlled payment number; extracting a transaction amount from the additional web page code; transmitting the account identifier and extracted transaction amount to a second computing system; receiving payment data from the second computing system including a controlled payment number, the number being subject to transaction controls including a spending limit based on the extracted transaction amount; and inputting the controlled payment number into the primary account number field.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MATTHEW COBB/Examiner, Art Unit 3698      
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698